        Case 1:16-cv-06964-VSB Document 157 Filed 06/29/21 Page 1 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE COMMISSION,

                              Plaintiff,

           -- against --                                                    16 Civ. 6964 (VSB)

CONTRARIAN PRESS, LLC, SCOTT S.
FRASER, and NATHAN YEUNG,

                              Defendants.


              FINAL JUDGMENT AS TO DEFENDANT SCOTT S. FRASER

       The Securities and Exchange Commission having filed a Complaint and Defendant Scott

S. Fraser having entered a general appearance; consented to the Court’s jurisdiction over

Defendant and the subject matter of this action; consented to entry of this Final Judgment

without admitting or denying the allegations of the Complaint (except as to jurisdiction and

except as otherwise provided herein in paragraph VII); waived findings of fact and conclusions

of law; and waived any right to appeal from this Final Judgment:

                                                I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 17(b) of the

Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(b)], by using any means or

instruments of transportation or communications in interstate commerce or by of the mails, to:

               (a)    publish, give publicity to, or circulate any notice, circular, advertisement,

                      newspaper, article, letter, investment services, or communication which;

               (b)    though not purporting to offer a security for sale, describes such security;
        Case 1:16-cv-06964-VSB Document 157 Filed 06/29/21 Page 2 of 18




               (c)     for a consideration received or to be received, directly or indirectly from

                       an issuer, underwriter, or dealer; and

               (d)     without fully disclosing the receipt, whether past or prospective, of such

                       consideration and the amount thereof.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

               (a)     to employ any device, scheme, or artifice to defraud;

               (b)     to make any untrue statement of a material fact or to omit to state a

       material fact necessary in order to make the statements made, in the light of the

       circumstances under which they were made, not misleading; or

               (c)     to engage in any act, practice, or course of business which operates or

       would operate as a fraud or deceit upon any person.




                                                 2
        Case 1:16-cv-06964-VSB Document 157 Filed 06/29/21 Page 3 of 18




       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to Section

21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)] and Section 20(e) of the Securities Act [15

U.S.C. § 77t(e)], Defendant is prohibited from acting as an officer or director of any issuer that

has a class of securities registered pursuant to Section 12 of the Exchange Act [15 U.S.C. § 78l]

or that is required to file reports pursuant to Section 15(d) of the Exchange Act [15 U.S.C.

§ 78o(d)].

                                                 IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently barred from participating in an offering of penny stock, including engaging in

activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or

attempting to induce the purchase or sale of any penny stock. A penny stock is any equity

security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

Exchange Act [17 C.F.R. 240.3a51-1].

                                                  V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay a

civil penalty in the amount of $125,000 to the Securities and Exchange Commission pursuant to

Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange




                                                  3
        Case 1:16-cv-06964-VSB Document 157 Filed 06/29/21 Page 4 of 18




Act [15 U.S.C. §78u(d)(3)]. Defendant shall make this payment pursuant to the terms of the

payment schedule set forth in paragraph VI below after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

       and shall be accompanied by a letter identifying the case title, civil action number, and

name of this Court; Scott S. Fraser as a defendant in this action; and specifying that payment is

made pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury.

       The Commission may enforce the Court’s judgment for penalties by the use of all

collection procedures authorized by law, including the Federal Debt Collection Procedures Act,

28 U.S.C. § 3001 et seq., and moving for civil contempt for the violation of any Court orders

issued in this action. Defendant shall pay post-judgment interest on any amounts due after 30

days of the entry of this Final Judgment pursuant to 28 USC § 1961.



                                                  4
        Case 1:16-cv-06964-VSB Document 157 Filed 06/29/21 Page 5 of 18




                                                VI.

       Defendant Fraser shall pay the total penalty due of $125,000 in two (2) installments to the

Commission according to the following schedule: (1) $25,000, within 14 days of entry of this

Final Judgment; and (2) the remaining balance, including post judgment interest, within 365 days

of entry of this Final Judgment. Payments shall be deemed made on the date they are received by

the Commission and shall be applied first to post judgment interest, which accrues pursuant to 28

U.S.C. § 1961 on any unpaid amounts due after 30 days of the entry of Final Judgment. Prior to

making the final payment set forth herein, Fraser shall contact the staff of the Commission for

the amount due for the final payment.

         If Defendant Fraser fails to make any payment by the date agreed and/or in the amount

agreed according to the schedule set forth above, all outstanding payments under this Final

Judgment, including post-judgment interest, minus any payments made, shall become due and

payable immediately at the discretion of the staff of the Commission without further application

to the Court.

                                               VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).




                                                 5
        Case 1:16-cv-06964-VSB Document 157 Filed 06/29/21 Page 6 of 18




                                               VIII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.



 Dated: ___________, _____                    _________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 6
          Case 1:16-cv-06964-VSB Document 157 Filed 06/29/21 Page 7 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE COMMISSION,

                                 Plaintiff,

               -- against --                                                 16 Civ. 6964 (VSB)

CONTRARIAN PRESS, LLC, SCOTT S.
FRASER, and NATHAN YEUNG,

                                 Defendants.


                         CONSENT OF DEFENDANT SCOTT S. FRASER

          1.      Defendant Scott S. Fraser (“Defendant”) acknowledges having been served with

the complaint in this action, enters a general appearance, and admits the Court’s jurisdiction over

Defendant and over the subject matter of this action.

          2.      Without admitting or denying the allegations of the complaint (except as provided

herein in paragraph 11 and except as to personal and subject matter jurisdiction, which

Defendant admits), Defendant hereby consents to the entry of the final Judgment in the form

attached hereto (the “Final Judgment”) and incorporated by reference herein, which, among other

things:

               a. permanently restrains and enjoins Defendant from violations of Section 17(b) of

                  the Securities Act of 1933 (“Securities Act”) [15 U.S.C. § 77q(b)] and Section

                  10(b) of the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C.

                  §78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5];

               b. orders Defendant to pay a civil penalty in the amount of $125,000 under Section

                  20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the

                  Exchange Act [15 U.S.C. §78u(d)(3)];
        Case 1:16-cv-06964-VSB Document 157 Filed 06/29/21 Page 8 of 18




            c. permanently barring Defendant, pursuant to Section 20(g) of the Securities Act

               [15 U.S.C. §77t(g)] and Section 21(d)(2) of the Exchange Act [15 U.S.C.

               §78u(d)(2)], from acting as an officer or director of any issuer that has a class of

               securities registered pursuant to Section 12 of the Exchange Act [15 U.S.C. § 78l]

               or that is required to file reports pursuant to Section 15(d) of the Exchange Act

               [15 U.S.C. § 78o(d)]; and

            d. permanently prohibiting Defendant from participating in the offering of any

               penny stock pursuant to Section 20(g) of the Securities Act [15 U.S.C. §77t(g)]

               and Section 21(d)(6) of the Exchange Act [15 U.S.C. § 78u(d)(6)].

       3.      Defendant agrees that he shall not seek or accept, directly or indirectly,

reimbursement or indemnification from any source, including but not limited to payment made

pursuant to any insurance policy, with regard to any civil penalty amounts that Defendant pays

pursuant to the Final Judgment, regardless of whether such penalty amounts or any part thereof

are added to a distribution fund or otherwise used for the benefit of investors. Defendant further

agrees that he shall not claim, assert, or apply for a tax deduction or tax credit with regard to any

federal, state, or local tax for any penalty amounts that Defendant pays pursuant to the Final

Judgment, regardless of whether such penalty amounts or any part thereof are added to a

distribution fund or otherwise used for the benefit of investors.

       4.      Defendant waives the entry of findings of fact and conclusions of law pursuant to

Rule 52 of the Federal Rules of Civil Procedure.

       5.      Defendant waives the right, if any, to a jury trial and to appeal from the entry of

the Final Judgment.




                                                  2
        Case 1:16-cv-06964-VSB Document 157 Filed 06/29/21 Page 9 of 18




       6.      Defendant enters into this Consent voluntarily and represents that no threats,

offers, promises, or inducements of any kind have been made by the Commission or any

member, officer, employee, agent, or representative of the Commission to induce Defendant to

enter into this Consent.

       7.      Defendant agrees that this Consent shall be incorporated into the Final Judgment

with the same force and effect as if fully set forth therein.

       8.      Defendant will not oppose the enforcement of the Final Judgment on the ground,

if any exists, that it fails to comply with Rule 65(d) of the Federal Rules of Civil Procedure, and

hereby waives any objection based thereon.

       9.      Defendant waives service of the Final Judgment and agrees that entry of the Final

Judgment by the Court and filing with the Clerk of the Court will constitute notice to Defendant

of its terms and conditions. Defendant further agrees to provide counsel for the Commission,

within thirty days after the Final Judgment is filed with the Clerk of the Court, with an affidavit

or declaration stating that Defendant has received and read a copy of the Final Judgment.

       10.     Consistent with 17 C.F.R. 202.5(f), this Consent resolves only the claims asserted

against Defendant in this civil proceeding. Defendant acknowledges that no promise or

representation has been made by the Commission or any member, officer, employee, agent, or

representative of the Commission with regard to any criminal liability that may have arisen or

may arise from the facts underlying this action or immunity from any such criminal liability.

Defendant waives any claim of Double Jeopardy based upon the settlement of this proceeding,

including the imposition of any remedy or civil penalty herein. Defendant further acknowledges

that the Court’s entry of a permanent injunction may have collateral consequences under federal

or state law and the rules and regulations of self-regulatory organizations, licensing boards, and




                                                   3
        Case 1:16-cv-06964-VSB Document 157 Filed 06/29/21 Page 10 of 18




other regulatory organizations. Such collateral consequences include, but are not limited to, a

statutory disqualification with respect to membership or participation in, or association with a

member of, a self-regulatory organization. This statutory disqualification has consequences that

are separate from any sanction imposed in an administrative proceeding. In addition, in any

disciplinary proceeding before the Commission based on the entry of the injunction in this

action, Defendant understands that he shall not be permitted to contest the factual allegations of

the complaint in this action.

       11.     Defendant understands and agrees to comply with the terms of 17 C.F.R. §

202.5(e), which provides in part that it is the Commission’s policy “not to permit a defendant or

respondent to consent to a judgment or order that imposes a sanction while denying the

allegations in the complaint or order for proceedings,” and “a refusal to admit the allegations is

equivalent to a denial, unless the defendant or respondent states that he neither admits nor denies

the allegations.” As part of Defendant’s agreement to comply with the terms of Section 202.5(e),

Defendant: (i) will not take any action or make or permit to be made any public statement

denying, directly or indirectly, any allegation in the complaint or creating the impression that the

complaint is without factual basis; (ii) will not make or permit to be made any public statement

to the effect that Defendant does not admit the allegations of the complaint, or that this Consent

contains no admission of the allegations, without also stating that Defendant does not deny the

allegations; (iii) upon the filing of this Consent, Defendant hereby withdraws any papers filed in

this action to the extent that they deny any allegation in the complaint; and (iv) stipulates solely

for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11

U.S.C. §523, that the allegations in the complaint are true, and further, that any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under the




                                                  4
        Case 1:16-cv-06964-VSB Document 157 Filed 06/29/21 Page 11 of 18




Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19). If Defendant breaches this

agreement, the Commission may petition the Court to vacate the Final Judgment and restore this

action to its active docket. Nothing in this paragraph affects Defendant’s: (i) testimonial

obligations; or (ii) right to take legal or factual positions in litigation or other legal proceedings

in which the Commission is not a party.

        12.     Defendant hereby waives any rights under the Equal Access to Justice Act, the

Small Business Regulatory Enforcement Fairness Act of 1996, or any other provision of law to

seek from the United States, or any agency, or any official of the United States acting in his or

her official capacity, directly or indirectly, reimbursement of attorney’s fees or other fees,

expenses, or costs expended by Defendant to defend against this action. For these purposes,

Defendant agrees that Defendant is not the prevailing party in this action since the parties have

reached a good faith settlement.

        13.     Defendant agrees that the Commission may present the Final Judgment to the

Court for signature and entry without further notice.




                               (Remainder of Page Intentionally Left Blank)




                                                   5
Case 1:16-cv-06964-VSB Document 157 Filed 06/29/21 Page 12 of 18
       Case 1:16-cv-06964-VSB Document 157 Filed 06/29/21 Page 13 of 18




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SECURITIES AND EXCHANGE COMMISSION,

                              Plaintiff,

           -- against --                                                    16 Civ. 6964 (VSB)

CONTRARIAN PRESS, LLC, SCOTT S.
FRASER, and NATHAN YEUNG,

                              Defendants.


              FINAL JUDGMENT AS TO DEFENDANT SCOTT S. FRASER

       The Securities and Exchange Commission having filed a Complaint and Defendant Scott

S. Fraser having entered a general appearance; consented to the Court’s jurisdiction over

Defendant and the subject matter of this action; consented to entry of this Final Judgment

without admitting or denying the allegations of the Complaint (except as to jurisdiction and

except as otherwise provided herein in paragraph VII); waived findings of fact and conclusions

of law; and waived any right to appeal from this Final Judgment:

                                                I.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 17(b) of the

Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(b)], by using any means or

instruments of transportation or communications in interstate commerce or by of the mails, to:

               (a)    publish, give publicity to, or circulate any notice, circular, advertisement,

                      newspaper, article, letter, investment services, or communication which;

               (b)    though not purporting to offer a security for sale, describes such security;
       Case 1:16-cv-06964-VSB Document 157 Filed 06/29/21 Page 14 of 18




               (c)     for a consideration received or to be received, directly or indirectly from

                       an issuer, underwriter, or dealer; and

               (d)     without fully disclosing the receipt, whether past or prospective, of such

                       consideration and the amount thereof.

        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 II.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is

permanently restrained and enjoined from violating, directly or indirectly, Section 10(b) of the

Securities Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5

promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of

interstate commerce, or of the mails, or of any facility of any national securities exchange, in

connection with the purchase or sale of any security:

               (a)     to employ any device, scheme, or artifice to defraud;

               (b)     to make any untrue statement of a material fact or to omit to state a

       material fact necessary in order to make the statements made, in the light of the

       circumstances under which they were made, not misleading; or

               (c)     to engage in any act, practice, or course of business which operates or

       would operate as a fraud or deceit upon any person.




                                                 2
        Case 1:16-cv-06964-VSB Document 157 Filed 06/29/21 Page 15 of 18




       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as provided in

Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the following who

receive actual notice of this Final Judgment by personal service or otherwise: (a) Defendant’s

officers, agents, servants, employees, and attorneys; and (b) other persons in active concert or

participation with Defendant or with anyone described in (a).

                                                 III.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, pursuant to Section

21(d)(2) of the Exchange Act [15 U.S.C. § 78u(d)(2)] and Section 20(e) of the Securities Act [15

U.S.C. § 77t(e)], Defendant is prohibited from acting as an officer or director of any issuer that

has a class of securities registered pursuant to Section 12 of the Exchange Act [15 U.S.C. § 78l]

or that is required to file reports pursuant to Section 15(d) of the Exchange Act [15 U.S.C.

§ 78o(d)].

                                                 IV.

       IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant

is permanently barred from participating in an offering of penny stock, including engaging in

activities with a broker, dealer, or issuer for purposes of issuing, trading, or inducing or

attempting to induce the purchase or sale of any penny stock. A penny stock is any equity

security that has a price of less than five dollars, except as provided in Rule 3a51-1 under the

Exchange Act [17 C.F.R. 240.3a51-1].

                                                  V.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant shall pay a

civil penalty in the amount of $125,000 to the Securities and Exchange Commission pursuant to

Section 20(d) of the Securities Act [15 U.S.C. § 77t(d)] and Section 21(d)(3) of the Exchange




                                                  3
       Case 1:16-cv-06964-VSB Document 157 Filed 06/29/21 Page 16 of 18




Act [15 U.S.C. §78u(d)(3)]. Defendant shall make this payment pursuant to the terms of the

payment schedule set forth in paragraph VI below after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission, which will provide

detailed ACH transfer/Fedwire instructions upon request. Payment may also be made directly

from a bank account via Pay.gov through the SEC website at

http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

cashier’s check, or United States postal money order payable to the Securities and Exchange

Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

       and shall be accompanied by a letter identifying the case title, civil action number, and

name of this Court; Scott S. Fraser as a defendant in this action; and specifying that payment is

made pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of payment and case

identifying information to the Commission’s counsel in this action. By making this payment,

Defendant relinquishes all legal and equitable right, title, and interest in such funds and no part

of the funds shall be returned to Defendant. The Commission shall send the funds paid pursuant

to this Final Judgment to the United States Treasury.

       The Commission may enforce the Court’s judgment for penalties by the use of all

collection procedures authorized by law, including the Federal Debt Collection Procedures Act,

28 U.S.C. § 3001 et seq., and moving for civil contempt for the violation of any Court orders

issued in this action. Defendant shall pay post-judgment interest on any amounts due after 30

days of the entry of this Final Judgment pursuant to 28 USC § 1961.



                                                  4
       Case 1:16-cv-06964-VSB Document 157 Filed 06/29/21 Page 17 of 18




                                                VI.

       Defendant Fraser shall pay the total penalty due of $125,000 in two (2) installments to the

Commission according to the following schedule: (1) $25,000, within 14 days of entry of this

Final Judgment; and (2) the remaining balance, including post judgment interest, within 365 days

of entry of this Final Judgment. Payments shall be deemed made on the date they are received by

the Commission and shall be applied first to post judgment interest, which accrues pursuant to 28

U.S.C. § 1961 on any unpaid amounts due after 30 days of the entry of Final Judgment. Prior to

making the final payment set forth herein, Fraser shall contact the staff of the Commission for

the amount due for the final payment.

         If Defendant Fraser fails to make any payment by the date agreed and/or in the amount

agreed according to the schedule set forth above, all outstanding payments under this Final

Judgment, including post-judgment interest, minus any payments made, shall become due and

payable immediately at the discretion of the staff of the Commission without further application

to the Court.

                                               VII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for purposes of

exceptions to discharge set forth in Section 523 of the Bankruptcy Code, 11 U.S.C. §523, the

allegations in the complaint are true and admitted by Defendant, and further, any debt for

disgorgement, prejudgment interest, civil penalty or other amounts due by Defendant under this

Final Judgment or any other judgment, order, consent order, decree or settlement agreement

entered in connection with this proceeding, is a debt for the violation by Defendant of the federal

securities laws or any regulation or order issued under such laws, as set forth in Section

523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).




                                                 5
       Case 1:16-cv-06964-VSB Document 157 Filed 06/29/21 Page 18 of 18




                                               VIII.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain

jurisdiction of this matter for the purposes of enforcing the terms of this Final Judgment.



 Dated: ___________, _____                    _________________________________
                                              UNITED STATES DISTRICT JUDGE




                                                 6
